          Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                         No. 4:17-CR-00355

         v.                                           (Judge Brann)

    MICHAIAH PATRICIA EVANS,

                Defendant.


                             MEMORANDUM OPINION

                                   AUGUST 13, 2020

        Currently pending before the Court is Michaiah Patricia Evans’ motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Evans contends that

she is entitled to release to home confinement due to the COVID-19 pandemic and

her particular susceptibility to the virus.2 The Government opposes the motion.3

I.      BACKGROUND

        In 2017, Evans was indicted for conspiracy to distribute controlled substances,

in violation of 21 U.S.C. § 846, and possession with the intent to distribute controlled

substances, in violation of 21 U.S.C. § 841(a)(1).4 In 2018 Evans pled guilty,

pursuant to a written a plea agreement,5 to conspiracy to distribute a controlled

substance and was sentenced to 60 months’ imprisonment.6 She is currently


1
     Doc. 55.
2
     Id.
3
     Doc. 57.
4
     Doc. 11.
5
     Doc. 28.
6
     Doc. 51.
           Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 2 of 7



incarcerated at the Federal Correctional Institution Tallahassee, located in

Tallahassee, Florida.

         Evans has now filed a motion for compassionate release.7 In her motion,

Evans asserts that she recently underwent surgery, which places her at a higher risk

of serious illness or death should she contract COVID-19.8 Although she does not

raise it in her motion, Evans’ medical records also reveal that she has been diagnosed

with asthma.9 The Government responds that no extraordinary and compelling basis

exists to grant the motion and, in any event, the relevant 18 U.S.C. § 3553(a)

sentencing factors militate against releasing Evans to at-home confinement.10 This

motion is ripe for consideration and, for the following reasons, Evans’ motion will

be denied.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”11 Congress has provided courts

with the authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted her administrative remedies12 and if, as relevant here,


7
      Doc. 55.
8
      Id.
9
      Doc. 57-1 at 54.
10
      Doc. 57.
11
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
12
      The Government asserts that Evans has exhausted her administrative remedies. (Doc. 57 at 21-
      22). Because Evans’ motion fails on its merits, the Court assumes, without deciding, that Evans
      has exhausted her administrative remedies.
                                                   2
          Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 3 of 7



“extraordinary and compelling reasons warrant such a reduction.”13 Courts must also

consider the relevant § 3553(a) sentencing factors14 and whether “the defendant is .

. . a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).”15

        Congress has not defined the term “extraordinary and compelling.” However,

the Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”16 This definition is not, however, authoritative, as “[t]he

Commission has not updated its policy statement to account for the changes imposed

by the First Step Act, and the policy statement is now clearly outdated.”17 Thus,

while “the Policy Statement provides useful guidance for district courts in assessing

a defendant’s eligibility for compassionate release, . . . it does not constrain a court’s

independent assessment of whether ‘extraordinary and compelling reasons’ warrant

a sentence reduction under § 3852(c)(1)(A).”18

        The relevant sentencing factors to consider under § 3553(a) include, inter alia,

(1) “the nature and circumstances of the offense and the history and characteristics


13
     18 U.S.C. § 3582(c)(1)(A)(i).
14
     Id.
15
     U.S. Sentencing Guidelines Manual § 1B1.13(2).
16
     USSG § 1B1.13, cmt. n.1(A).
17
     United States v. Rodriguez, __ F.Supp.3d __, __, No. 2:03-CR-00271-AB-1, 2020 WL
     1627331, at *3 (E.D. Pa. Apr. 1, 2020).
18
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
                                                 3
          Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 4 of 7



of the defendant”; (2) “the need for the sentence imposed . . . to protect the public

from further crimes of the defendant”; (3) “the need for the sentence imposed . . . to

afford adequate deterrence to criminal conduct”; and (4) “the need for the sentenced

imposed . . . to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense.”19 “The burden rests with the

defendant to show that a reduction in sentence is proper.”20

        Here, Evans has not met her burden of establishing that extraordinary and

compelling reasons weigh in favor of compassionate release. As an initial matter,

the Court notes that the existence of COVID-19 cannot alone justify compassionate

release. As the United States Court of Appeals for the Third Circuit has explained:

        We do not mean to minimize the risks that COVID-19 poses in the
        federal prison system, . . . But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone
        cannot independently justify compassionate release, especially
        considering BOP’s statutory role, and its extensive and professional
        efforts to curtail the virus’s spread.21

        Thus, to demonstrate extraordinary and compelling reasons for compassionate

release, movants must show that they suffer from one or more ailments that render

them more susceptible to serious injury or death should they contract COVID-19.

The Court concludes that Evans has failed to make such a showing.




19
     18 U.S.C. § 3553(a).
20
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).
21
     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
                                                 4
          Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 5 of 7



        First, although it is undisputed that Evans had a surgical procedure performed

on her earlier this year, the Centers for Disease Control and Prevention (“CDC”)

does not list recent surgery as a factor that could increase an individual’s risk for

serious complications from COVID-19.22 Moreover, Evans’ medical records

indicate that her surgery was successful, her incision healed well, a CT scan revealed

no internal abnormalities, and she was cleared for normal activities.23 Thus, Evans

appears to have entirely recovered from her surgery, and her prior surgery cannot

justify compassionate release.

        Second, although it is equally undisputed that Evans suffers from asthma and

has been prescribed Mometasone and an Albuterol emergency inhaler to help

alleviate her symptoms,24 Evans has not demonstrated that her asthma renders her

more vulnerable to COVID-19.

        The CDC lists moderate to severe asthma as a condition that may increase the

risk for severe illness from COVID-19.25 As other courts have discussed, “one has

‘moderate asthma’ where the individual suffers from daily symptoms, experiences

nighttime awakenings more than once a week, uses an albuterol rescue inhaler on a


22
     See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with
     Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited Aug. 12, 2020). The only
     surgeries that may increase one’s risk from COVID-19 are solid organ transplants or blood or
     bone marrow transplants.
23
     Doc. 57-1 at 2, 3, 6, 10, 69.
24
     See Doc. 57-1 at 51, 53.
25
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with Certain
     Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited Aug. 11, 2020).
                                                 5
          Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 6 of 7



daily basis, and experiences some limitation of normal activities.”26 Evans has not

established that she suffers from moderate to severe asthma, and the medical records

do not establish any of the four diagnostic factors for moderate asthma. There is no

evidence that Evans experiences daily asthma symptoms or must use her rescue

inhaler daily, or that she experiences any nighttime awakenings or limitation in her

normal activities.

        To the contrary, Evans’ medical records reveal that, while she has been

prescribed an emergency inhaler, she did not need to use it as frequently after she

began using Mometasone, and one of her inhalers remained unopened approximately

three months after it was prescribed.27 The records also show that, as of February

2020, Evans’ asthma was stable with no recent asthma attacks and no coughing,

wheezing, or shortness of breath.28 These rather unremarkable records demonstrate

that Evans’ asthma is well-controlled, the Court therefore concludes that Evans has

not shown that she suffers from moderate or severe asthma, as is her burden.29

Accordingly, the Court finds that Evans’ asthma does not render compassionate

release appropriate.30


26
     United States v. Smith, No. CR 9-187, 2020 WL 4047485, at *3 (W.D. Pa. July 20, 2020).
27
     Doc. 57-1 at 25, 27.
28
     Id. at 20. Evans did experience an asthma attack in September 2019 as a result of seasonal
     allergies. Id. at 36, 42.
29
     Rengifo, 2020 WL 4206146, at *2.
30
     See United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *4 (M.D. Pa. Aug. 5,
     2020) (finding asthma insufficient to grant compassionate release where movant was
     prescribed only an inhaler that was used twice per week, movant was never hospitalized for
     the condition, and examinations were normal); United States v. Zaffa, No. CR 14-050-4, 2020
     WL 3542304, at *2 (D.N.J. June 29, 2020) (asthma is insufficient “to meet the ‘extraordinary
                                                6
          Case 4:17-cr-00355-MWB Document 59 Filed 08/13/20 Page 7 of 7



       The Court is sympathetic to Evans’ situation, and the risk of harm or death

from COVID-19 is a serious issue. However, Evans has not demonstrated that she

suffers from any health condition that increases her susceptibility to severe

complications should she contract COVID-19. In the absence of any such

comorbidity, the Court simply cannot find that extraordinary and compelling reasons

exist to grant Evans’ motion.


III.   CONCLUSION

       For the foregoing reasons, Evans’ motion for compassionate release will be

denied.

       An appropriate Order follows.

                                                   BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




   and compelling’ threshold” absent “concurrent risk factors (e.g. age or inclusion in another
   high-risk category)”); United States v. Mazzo, 2020 WL 3410819 (D. Conn. June 22, 2020)
   (asthma insufficient to demonstrate extraordinary and compelling reasons despite movant’s
   use of multiple inhalers because condition was well-controlled); United States v. Wheeler,
   2020 WL 2801289, at * 3 (D.D.C. May 29, 2020) (mild asthma does not constitute an
   extraordinary and compelling reason to grant compassionate release).
                                              7
